Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/10/21 has been considered.
Drawings
The drawings filed 3/10/21 are acceptable to the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it appears to compare that of prior art (discussion under section “problem”) to that of the invention (discussion under the section “solution”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. (US 2009/003630 A1).
Re claim 1:  Kuroda et al. teaches a sensation induction device (mobile phone) comprising:
a vibration unit (13) that has a long shape and vibrates in
a long direction (see shape as depicted in figures1, 2, 4, 5, 6 and 8 along with depicted waves generated therefrom); and
a support unit (11, 21) that supports the vibration unit in a vicinity of a portion where at least a part of a predetermined portion of a user contacts in a state where
the user listens to sound (i.e. location where a person/user holds the mobile phone),
wherein vibration of the vibration unit is controlled on the basis of a part of frequency components (see figure 6 in which specific frequency components are extracted for reproduction by the vibration unit) included in sound to be output such that the vibration is associated with output of sound from a predetermined sound output unit (23).
Re claim 15:  Kuroda et al. teaches a sound output system (mobile phone) comprising a sound output unit (23) that outputs sound;
a vibration unit (13) that has a long shape and vibrates in
a long direction (see shape as depicted in figures1, 2, 4, 5, 6 and 8 along with depicted waves generated therefrom); and
a control unit (DSP 42 along with filters 48, 50, 53, 56; figure 6) that controls vibration of the vibration unit,
wherein the vibration unit is supported in a vicinity of a portion where at least a part of a predetermined portion of a user contacts in a state where the user listens to sound (i.e. location where a person/user holds the mobile phone), and
the control unit controls vibration of the vibration
unit on the basis of a part of frequency components (see figure 6 in which specific frequency components are extracted for reproduction by the vibration unit)
included in sound to be output such that the vibration is
associated with output of sound from the sound output unit.
Re claim 2: note discussion in paragraphs [0056-0057] in which the filters are used to provide low frequency components to be output by the vibration unit. 
Re claim 3: see figure 3 in which a fundamental wave of frequency components is used in the determination of those frequencies to by output by control of the vibration unit. 
Re claim 4: as seen for example from figure 1, the support unit (11, 21) is used to support the sound output unit(s) (23) 
Re claim 5: note that the speaker (23) is taught to be any tape (paragraph [0011] including electromagnetic types which typically include a diaphragm) and the support unit (11, 21) both the vibration unit (13) and the sound output unit (23) which due to a folded arrangement as depicted in figure 1 produces vibration sound waves that are perpendicular or twisted with respect to each other as set forth 
Re claim 6: as depicted in figures 1, 2 and 5) the support unit is a plate shape case (housing) such that the sound output direction from the sound output unit (23) substantially matches the thickness of the case and the sound output from the vibration unit (13) is substantially perpendicular to the thickness direction of the case. 
Re claim 7: as seen from at least figure 1 the vibration unit (13) and the sound output unit(s) (23) are separated from one another 
Re claim 8: as seen for example from figures 1 and 5, the case used to make up the housing has a long shape (top to bottom as depicted in these figures) with the vibration unit (13) and the sound output unit(s) being separated in the long direction of the case.
Re claim 9: as see from the shape of the case and vibration direction (depicted by the sound waves in figures 1 and 5) such that the long direction of the case vibration direction produced by the vibration unit as substantially perpendicular with respect to each other.
Re claim 10: note the mobile phone arrangement as depicted for example in figure 1 includes a placement of the vibration unit that would be in a vicinity of a gripped portion by a hand of a user when holding the unit to listen to sound output.
Re claim 11: placing the sound output unit in a vicinity of a user’s ear as set forth would be achieved when a person lifts the unit (10) in a normal phone operation of receiving/sending a call from the unit (10)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. in view of Takeshi et al. (JP 2018064264 A), cited by applicant.
Re claim 12:  The teaching of Kuroda et al. is discussed above and incorporated herein.  Kuroda et al. does not teach as set forth in claim 12 that the sensation device is different from a device that includes the sound output unit.  Takeshi et al. teaches  in a similar environment a modified device that include both audio speakers (6R, 6L) and vibration units (8R, 8L) (figures 1 and 2); an arrangement in which the vibration unit(s) can be located external to the device (such as in a belt form, see figures 16-27) that is wound around a user (such as a user’s wrist or neck) to provide an alternative arrangement in which the audio output from speakers (6R, 6R, 8R, 8L) can be provided to a user.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to include such a teaching of Takeshi et al. in the teaching of Kuroda et al. to predictably provide an alternative way to provide audio output produced to a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
Re claim 13: note the belt shape as taught by Takeshi et al. can be wound around at least a wrist or neck of a user and which would be in the vicinity of the portion (when wearing on the user’s neck); and would have been obvious to one of ordinary skill in the art before the filing of the invention to include such a teaching of Takeshi et al. in the teaching of Kuroda et al. to predictably provide an alternative way to provide audio output produced to a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Re claim 14: note the belt arrangement (at least in the teaching of figure 22 of Takeshi et al.) having a vibration direction that matches the long direction of the bilt-shaped portion and would have been obvious to one of ordinary skill in the art before the filing of the invention to include such a teaching of Takeshi et al. in the teaching of Kuroda et al. to predictably provide an alternative way to provide audio output produced to a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
Conclusion
 11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/2/22